1.The following is an examiner’s statement of reasons for allowance: The instant claims are considered to be allowable over the prior art of record for substantially the same reasons offered by applicant.  Namely, the prior art does not teach nanoparticles that encapsulate a non-photochromic light absorbing additive such that active reactants involved in the polymerization of the matrix material of the lens are not able to diffuse to the internal part of the nanoparticles.  Given such amendment, the double patenting rejections over copending applications 16/323,945 and 16/770,466 have been obviated.  It is further submitted that the process for preparing the lens as set forth in instant claim 13 includes the limitations concerning the nanoparticles and light absorbing additive noted as lacking in the prior art as set forth in instant claim 1 given that the process is for preparing the lens of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742